Mr. Chief Justice Carter delivered the opinion of the court: The Royal League, a fraternal benefit association incorporated under the laws o,f this State, filed its bill of interpleader against Sarah A. Shields, Agnes J. Carden and Frieda M. C. Wassmann, asking that the court determine who was entitled to $4000 held by the league. The money was deposited on the order of the court with its clerk and the Royal League discharged out of the case. The master and the circuit court found in favor of Frieda Wassmann. Mrs. Carden alone appealed to the Appellate Court, where the decree of the circuit court was reversed and the cause remanded, with directions to enter a decree in her favor as entitled to all of said fund. Frieda Wassmann has brought the case here by appeal on a certificate of importance. Michael Shields made application for membership in the Royal League on July 2, 1888, stating in his application that the benefits to which he might be entitled should be paid at his death, $1000 to Agnes Jennings and $3000 to Kittie Jennings. This application was approved and a benefit certificate issued accordingly on July 31, 1888. Kittie Jennings died in 1900. Thereafter Michael Shields surrendered the first certificate, and at his request on May 10, 1901, a second certificate was issued in lieu thereof, with Frieda Martha Carolina Wassmann as the sole beneficiary. Michael Shields died intestate May 6, 1906, having made no changes as to said second certificate in the Royal League. His widow, Sarah A. Shields, survived him but he left no direct descendants. Agnes Jennings, subsequent to the date of the first certificate, married, and is the appellee, Agnes J. Carden. Shields first met Frieda Wassmann when she was nineteen years of age, some ten years before his death. She was a manicurist and manicured his nails where she was employed, particularly with reference to breaking him of the habit of biting his nails, and he became interested in her welfare. After she had done this work for him for several months her mother became ill and she was compelled to remain at home. He learned from her employer this fact and looked her up. He found the mother greatly worried because the daughter was away from her employment and losing earnings which were much needed. He told the mother that the daughter need not go back to work; that he wanted her to be considered as his adopted daughter and that he would be responsible for her support; that he had no children and his wife was wealthy in her own right. He gave the family $20 and continued these payments, furnishing about $50 a month for nine years, the last payment being made only three or four days before his death. The mother at the time of the first visit was suffering from a nervous breakdown, which the evidence tends to show was caused, in part, through the failure of a bank and the loss of all her money, $1800. Prior to that time she had been keeping boarders. Her daughter’s wages were her chief means of support. Several months after Shields commenced helping the family Frieda returned to her former .employment, but in her absence her mother grew worse, and he again told. the daughter to give up her work and take care of her mother. Some years before his death he told Frieda about the benefit certificate in the Royal League, and said one niece was dead and the other (Mrs.'Carden) was taken care of. The statute under which the Royal League was organized authorized such an association to issue certificates for the benefit of the families, “heirs, blood relations, affianced husband or affianced wife of or to persons dependent upon the member.” (Hurd’s Stat. 1909, p. 1329.) The charter of the organization stated that it was established to pay the benefits “to the family or those depending upon” the deceased member. Its by-laws provided that the application should state the members of his family, “relatives or those dependent upon him to whom he desires his benefit paid.” A fraternal benefit association cannot collect funds for the benefit of any person unless he is in one of the classes enumerated by the statute. Any direction of a member to pay the amount to be due to an ineligible person is void. If a person outside of the specified classes is named in the certificate that fact does not defeat the right, in said fund, of the beneficiaries designated by the law. (Alexander v. Parker, 144 Ill. 355; American Legion of Honor v. Perry, 140 Mass. 580; Palmer v. Welch, 132 Ill. 141.) A second certificate binds only in case it is effectually substituted for the first, and the first stands unless the persons named in the second are competent tó take. (Order of Golden Cross v. Merrick, 163 Mass. 374.) The courts can control the payment of such funds in accordance with the rules of law. Ancient Order United Workmen v. Ehlman, 246 Ill. 555. The chief contention here is whether Erieda Wassmann was dependent upon Michael Shields. Dependence is a question of fact, and the facts in each case can alone determine whether or not the beneficiary is a dependent, as that term is used under the statute and in the contract of insurance. (Alexander v. Parker, supra; Niblack on Benefit Societies, — 2d ed. — sec. 195.) This court defined “dependent,” as the term is used in such contracts, in Alexander v. Parker, supra, (bn page 366,) as “one who is sustained by another or relies for support upon the aid of another.” A hired servant is held not to be a dependent. (Ancient Order United Workmen v. Gandy, 63 N. J. Eq. 692.) A mother has been held under certain facts not to be a dependent, (Elsey v. Odd Fellows, 142 Mass. 224,) so also a brother. (American Legion of Honor v. Smith,, 45 N. J. Eq. 466.) An adopted child may or may not be a dependent, and the dependency will not rest upon whether there has been a legal adoption. (Murphy v. Nowak, 223 Ill. 301.) A person who assisted a deceased member and took care of him in his last illness was held not to be a dependent. (Groth v. Central Verein, 95 Wis. 140.) A creditor is not a dependent. _(Skillings v. Massachusetts Benefit Society, 146 Mass. 217.) An illegitimate child, even though the father had been boarding with the mother and paying therefor, was held not dependent upon the father. (Lavignue v. Ligue des Patriotes, 178 Mass. 25; Supreme Tent v. McAllister, 132 Mich. 69; James v. Supreme Council, 130 Fed. Rep. 1014.) “The beneficiary must be dependent upon the member in a material degree for support or maintenance and assistance, and the obligation upon the part of the member to furnish it must, it would seem, rest upon some moral or legal or equitable grounds, and not upon the purely voluntary or charitable impulses or disposition of the member.” (McCarthy v. New England Order of Protection, 153 Mass. 314.) The dependency required is not necessarily a legal one, but this court held in Alexander v. Parker, supra, (on page 366,) that “dependence for favor or for affection or for companionship is excluded.” In that' cage the court was discussing whether or not an affianced wife was dependent, and held, under the facts of that case, that she was not. Since that time the law in this State has been amended so that the affianced wife, though not a dependent, may be made the beneficiary, but the rule laid down in that case still holds, that dependence “for favor or affection” is excluded. A liberal construction should be given to such a contract, and dependence founded upon a moral duty to provide for another should be recognized as well as that which arises from a legal duty. (Carmichael v. Mutual Benefit Ass’n, 51 Mich. 494.) Dependency can not rest alone on a promise or contract, — it must be decided from the facts existing in each case. A state of dependency might exist even though no legal or moral duty rested upon the member to give aid to the dependent, (i Bacon on Ben. Soc. and Life Ins. — 3d ed. — sec. 261.) While no definition of dependency can be given that will include every case and each case must be decided according to its particular merits, the word “dependent,” as that tenn is used with reference to these fraternal benefit associations, is in some sense, at least, used as similar to the dependence which usually obtains in the family relation. Modern Woodmen of America v. Comeaux, 79 Kan. 493. Frieda Wassmann was not related in any way to Michael Shields. She was not his daughter by nature or adoption. She had at no time been a member of his family or his household. He could not legally have been compelled to assist in her support, nor was he morally bound to furnish her support or leave her this money. Had she been at the time of his death a member of his household a different situation might have been presented, and the case of Wilber v. New England Order of Protection, 78 N. E. Rep. (Mass.) 445, cited by appellant, might then have been in point. We are compelled to hold that the obligation resting upon Shields to furnish the means of support of Frieda Wassmann does not rest upon any ground known to the law but was purely voluntary, and that she was not dependent upon him in the sense that tenn is used in the statute. The judgment of the Appellate Court must be affirmed. Judgment affirmed.